Citation Nr: 1822763	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right wrist disability, to include as due to service in Southwest Asia. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel



INTRODUCTION

The Veteran had active military service in from January 2003 to April 2004 and from May 2005 to June 2006, to include service in Southwest Asia.  The Veteran's decorations for his active service include a Combat Action Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

Right wrist pain is presumed to be etiologically related to the Veteran's service in Southwest Asia.


CONCLUSION OF LAW

Right wrist pain is presumed to have been incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has had persistent pain in his right wrist since an in-service injury.  Medical treatment records show that the Veteran was examined at a VA orthopedic clinic in early January 2006 when he was home on leave.  He had a cast on his right arm and explained that the injury occurred in November 2005 after falling from a truck in Afghanistan during a fire fight.

In January 2013, the Veteran was afforded a VA examination.  The Veteran reported experiencing wrist and hand pain that worsened when exposed to cold weather and cold water, and with over use, and a "bump" over a painful spot.  The examiner diagnosed right wrist pain, and opined that the wrist disability was less likely than not incurred in or caused by active service.  In this regard, the examiner noted that when the Veteran's cast was removed, he had full range of motion of his wrist and forearm and was pain free on palpitation, and an X-ray taken at the time showed no fractures.  The examiner further noted that the Veteran sought no treatment for his claimed wrist disability for several years after leaving active service, and subsequent diagnostic imagining was essentially normal.  

The Board notes that a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such a disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (2017).  Here, the Veteran had service in Southwest Asia; he has reported that he has experienced right wrist pain since service; and there is no pathology present to support a diagnosis of a disability of his wrist.  His wrist disability is manifested by pain.  Accordingly, the Board finds that entitlement to service connection for a right wrist disability is warranted.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right wrist condition is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


